NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0740n.06

                                        Case No. 15-1075                                FILED
                                                                                  Nov 05, 2015
                                                                              DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


Rockwell Medical, Inc., et al.,                     )
                                                    )
       Plaintiffs-Appellants,                       )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
Richard Yocum, M.D.,                                )       MICHIGAN
                                                    )
       Defendant-Appellee.                          )
                                                    )
____________________________________/               )


Before: MERRITT, DAUGHTREY, and GRIFFIN, Circuit Judges.

       MERRITT, Circuit Judge. This Michigan diversity case concerns Rockwell Medical’s

breach of contract, trade secret, tortious interference, and defamation claims against Dr. Richard

Yocum, its former employee. The district court, after finding that Rockwell failed to identify

sufficient evidence in the record to create a triable question of fact on any of its claims, granted

Yocum’s motion for summary judgment. Because our review of the briefs and the record on

appeal convinces us that Judge Lawson made no errors in granting Yocum’s motion for summary

judgment, we AFFIRM the judgment of the district court.

       We begin with a succinct statement of the relevant facts. Rockwell, a publicly-traded

pharmaceutical company, hired Yocum as its vice president of drug development on February

23, 2009. Yocum’s responsibilities included consulting about clinical testing on various drugs,
Case No. 15-1075
Rockwell Medical, Inc., et al. v. Richard Yocum, M.D.

communicating with doctors to market Rockwell’s drugs, and monitoring clinical trials. Upon

being hired by Rockwell, Yocum signed an Employee Confidential Information Non-Compete

and Invention Agreement, under which he agreed not to disclose any confidential or proprietary

information.

       According to Rockwell, its relationship with Yocum began to decline in 2010 because

Yocum: (1) withheld important information from Rockwell regarding drug trials; (2) spent most

working hours conducting personal business and searching for other employment; (3) disclosed

confidential information about clinical trials to third parties; and (4) spread false rumors that

Rockwell drugs had not performed as expected under testing or were in jeopardy of failing to

receive Food and Drug Administration approval. Because of these alleged acts, Rockwell fired

Yocum on September 17, 2011. In November 2011, Yocum accepted employment as Chief

Medical Officer for Sophiris Bio Corporation.           According to Yocum’s testimony, his

responsibilities as Chief Medical Officer at Sophiris Bio do not involve any drug or technology

which could make use of Rockwell’s confidential information or trade secrets.

       All of Rockwell’s claims against Yocum are premised on: (1) information disclosed in

Yocum’s wrongful termination complaint filed in California; (2) Yocum’s statements during a

short telephone conversation with Michael Xirinachs, one of Rockwell’s investors; (3) Yocum’s

statements during a phone interview with Christopher Carey, a reporter, in response to questions

from Carey about the allegations in Yocum’s California complaint; and (4) Yocum’s alleged

possession of Rockwell documents. In its opinion, the district court gives a detailed accounting

of each of these instances. We review the district court’s grant of summary judgment de novo.

Ciminillo v. Streicher, 434 F.3d 461, 464 (6th Cir. 2006).




                                               -2-
Case No. 15-1075
Rockwell Medical, Inc., et al. v. Richard Yocum, M.D.

       Rockwell argues that the district court erred in granting Yocum’s summary judgment

motion as to Rockwell’s breach of contract, trade secret, tortious interference, and defamation

claims. This Court’s review of the briefs and the record on appeal demonstrates that Rockwell

failed to identify evidence in the record that created a triable question of fact as to any of its

claims. First, the district court properly granted Yocum’s motion for summary judgment as to

Rockwell’s breach of contract claim because Rockwell failed to identify any specific pieces of

confidential information that Yocum disclosed in violation of his confidentiality agreement.

Similarly, because Rockwell does not even begin to address which pieces of Rockwell

information qualify as trade secrets under the Michigan Uniform Trade Secrets Act, see Mich.

Comp. Laws § 445.1902(d), its trade secret misappropriation claim fails. Rockwell’s tortious

interference claim fails for a related reason: Rockwell has not pointed to a specific contractual

relationship or business expectancy that was breached or thwarted by Yocum’s conduct. See

Cedroni Assocs., Inc. v. Tomblinson, Harbun Assocs., Architects & Planners, Inc., 821 N.W.2d

1, 3 (Mich. 2012) (a business expectancy must be grounded in more than “mere wishful

thinking”). Finally, the district court made no errors in granting Yocum summary judgment on

Rockwell’s defamation claim because Rockwell has not identified any false or defamatory

statement concerning Rockwell that falls outside the scope of the judicial proceedings privilege

and is attributable to Yocum. See Oesterle v. Wallace, 725 N.W.2d 470, 474 (Mich. Ct. App.

2006) (describing privilege).

       Accordingly, the judgment of the district court is AFFIRMED.




                                              -3-